Hall, Presiding Judge.
Defendant appeals from his conviction for burglary and the denial of his motion for a new trial.
1. The evidence supports the verdict.
2. Defendant’s confession was properly admitted into evidence. The court held a hearing to determine voluntariness in accordance with Jackson v. Denno, 378 U. S. 368 (84 SC 1774, 12 LE2d 908, 1 ALR3d 1205). While conflicting, there was sufficient evidence to support the court’s finding. Brawner v. Smith, 225 Ga. 296 (167 SE2d 753); Furman v. State, 225 Ga. 253 (167 SE2d 628).

Judgment affirmed.


Pannell and Quillian, JJ., concur.